Citation Nr: 0429101	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for alcohol abuse, claimed 
as secondary to PTSD.

Entitlement to service connection for a skin disorder of the 
neck.

Entitlement to service connection for a skin disorder of the 
feet.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for hypertension.

Entitlement to an increased initial rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  That decision, in pertinent part, 
denied entitlement to service connection for the issues 
currently on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  At that 
time, the veteran raised a claim for entitlement to service 
connection for tinnitus.  This claim is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for PTSD and 
alcohol abuse, claimed as secondary to PTSD, as well as the 
Manlincon derived issue of entitlement to an increased rating 
for diabetes mellitus, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for a skin disorder of the 
neck, a skin disorder of the feet, bilateral hearing loss and 
hypertension has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to these claims, the evidence necessary to 
substantiate these claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record shows that there is a reasonable 
basis for concluding that the veteran's tinea versicolor of 
the neck had its origins in service.

3.  The evidence of record does not reasonably show that a 
skin disorder of the feet had its origins in service.

4.  There is no clinical evidence of record documenting a 
current diagnosis of bilateral hearing loss.

5.  The evidence of record shows that the veteran's 
hypertension has increased in severity as a result of his 
service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  A skin disorder of the neck was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  A skin disorder of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).

4.  Essential hypertension was aggravated by the veteran's 
service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in August 2002, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in August 2002, prior 
to the November 2002 rating decision that is the subject of 
this appeal.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims of entitlement to service 
connection for skin disorders of the neck and feet, bilateral 
hearing loss and hypertension.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required with regard to these claims.  

II.  Service Connection for Skin Disorders of the Neck and 
Feet

Factual Background

Service medical records reflect that the veteran complained 
of a rash on his neck in May 1964.  He reported that the rash 
had been a problem for about one year.  The diagnosis was 
tinea versicolor.  The service medical records are silent 
with regard to complaints, findings or treatment related to a 
skin disorder of the feet.

A March 1990 private treatment record noted complaints of a 
rash on the back of he neck.  The veteran reported that his 
rash had "come and gone" for about twenty years.  These 
private treatment notes do not contain reported history, or 
comments as to etiology, with regard to the complaints 
associated with the veteran's feet.

Private treatment notes from March 1990 through January 2003 
reflect that the veteran was being treated relatively 
continuously for tinea versicolor involving the neck and 
tinea pedis and onychomycosis involving his feet.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has post service medical diagnoses of tinea 
versicolor of the neck and tinea pedis and onychomycosis of 
the feet.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The Board notes that the veteran was treated for a condition 
diagnosed as tinea versicolor of the neck in service and has 
a current diagnosis of tinea versicolor.  A March 1990 
private treatment note reflects that the veteran reported 
symptoms associated with a neck rash, which came and went 
over a period of at least twenty years.  The Board finds that 
the evidence of record provides a tenable basis for finding 
that tinea versicolor of the neck had its origins in service.  
With tinea versicolor being a chronic condition, an inservice 
and post service diagnosis of the disease entity is a 
sufficient basis for granting service connection.  
"Continuity" need not be demonstrated.  Rather, it is 
presumed.

With regard to the veteran's claim for entitlement to service 
connection for a skin disorder of the feet, the Board notes 
that the veteran's service medical records do not reflect 
complaints, findings or treatment related to a skin disorder 
of that region.  The first clinical documentations of such 
are in March 1990, over twenty years after the veteran's 
separation from service.  Private treatment notes reflect 
treatment for tinea pedis and onychomycosis of the feet, but 
do not contain any history or opinion regarding a disease 
process associated with the veteran's feet, which can be 
attributed to service.  In the absence of an inservice 
documentation of a skin disorder, and given the many years 
between service and the first clinical documentation of such, 
service connection for a skin disorder of the feet is denied.

III.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that the veteran's September 
1963 examination report noted puretone thresholds were as 
follows:

 

The November 1965 separation report noted puretone thresholds 
were as follows:

 

VA and private medical records reflecting post-service 
medical treatment do not contain any complaints, findings (to 
include audiometric findings) or treatment associated with 
bilateral hearing loss.


Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

There is no clinical evidence of record reflecting current 
bilateral hearing loss at any level, much less a hearing loss 
that constitutes a disability for VA purposes.  The Board 
notes that the veteran has not been afforded a VA examination 
to assess whether he currently has bilateral hearing loss.  
However, service medical records do not indicate any decrease 
in hearing acuity during service.  In the absence of any 
evidence of inservice occurrence of even a hearing deficit, 
in addition to post-service medical records that do not 
reflect audiometric findings of any hearing impairment, the 
Board finds that a current VA examination would not serve any 
useful purpose in establishing a tenable basis by which 
service connection could be granted.

IV.  Service Connection for Hypertension

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to hypertension.  The November 
1963 entrance examination report noted a blood pressure 
reading of 132/84.  The November 1965 separation examination 
report noted a blood pressure reading of 132/78, which is the 
only other record of a blood pressure reading from the 
veteran's period of service.

An August 2002 VA examination report noted that the examiner 
reported he was diagnosed with hypertension in 1982.  He 
stated that he was diagnosed with diabetes in 1990.  The 
examiner noted a blood pressure reading of 152/92.  A 
diagnosis of hypertension was noted.  The examiner noted that 
the veteran had several risk factors for hypertension.  He 
stated that the veteran's diabetes was diagnosed more than 
five years after his hypertension was diagnosed.  He stated 
that "it is unlikely that his diabetes mellitus caused [his] 
hypertension."  The examiner did note, however, that 
"medical evidence clearly implicates diabetes as aggravating 
hypertension and increasing the risk of other hypertensive 
cardiovascular complications."

A November 2002 rating decision granted service connection 
for diabetes mellitus.

Criteria

Service connection may be granted for hypertension, if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1133 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Analysis

The Board notes that evidence of record does not support 
direct service connection for hypertension.  Service medical 
records do not contain findings, complaints or treatment 
related to hypertension.  There were no elevated blood 
pressure readings noted during service.  Moreover, the 
veteran concedes he was not diagnosed with hypertension until 
1982, many years after separation from service.

In order to establish secondary service connection for 
hypertension, the evidence must establish that the veteran's 
hypertension was either caused or aggravated by a service-
connected disorder.  The August 2002 VA examiner notes "it 
is unlikely that his diabetes mellitus caused [his] 
hypertension."  The examiner went on to state that "medical 
evidence clearly implicates diabetes as aggravating 
hypertension and increasing the risk of other hypertensive 
cardiovascular complications."  As a chronic increase in the 
severity of his hypertension is clinically established by 
such opinion, secondary service connection is warranted.  See 
Allen, 7 Vet. App. at 448.  


ORDER

Entitlement to service connection for a skin disorder of the 
neck is granted.

Entitlement to service connection for a skin disorder of the 
feet is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection (by aggravation) for 
hypertension is granted.


REMAND

The Board notes that the veteran has been treated at the 
Louisville Veterans' Center for PTSD.  Treatment notes of 
record reflect continued treatment for PTSD, but do not 
indicate when and on what basis such diagnosis was made.  
There is currently no VA examination of record regarding the 
veteran's claimed PTSD.  Furthermore, the Board notes that a 
VA examination is necessary to determine whether the 
veteran's alcohol dependence is as likely as not secondary 
to, or a manifestation of any prospectively diagnosed PTSD.

The Board notes that the veteran has submitted a timely 
notice of disagreement with regard to a November 2002 
decision that granted service connection for Diabetes 
Mellitus and assigned an initial disability rating of 20 
percent.  To date, the veteran has not been sent a SOC 
regarding the issue of an increased rating for this 
condition.  Thus, this claim must be remanded for issuance of 
a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
whether he has a current diagnosis of 
PTSD .  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review.  If 
the examiner determines that the veteran 
has a current diagnosis of PTSD, he is 
asked to offer an opinion as to whether 
it is as likely as not that the veteran's 
alcohol abuse may be considered secondary 
to, or a manifestation of, the veteran's 
PTSD.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased initial rating for 
diabetes mellitus.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b) (2003).  
He must also be provided an opportunity 
for a hearing on this issue.  Thereafter, 
if an appeal has been perfected, it 
should be returned to the Board for 
appellate review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any other benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



